Motion Granted in Part and Denied in Part and Order filed July 7, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00845-CV
                                    ____________

                        RICHARD SAAD, JR., Appellant

                                         V.

                   VRISELDA R. VALDEZ, ET AL, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17650

                                        ORDER

      The court has considered appellees’ motion to strike, filed June 2, 2016, as
well as all filed responses and replies. The motion is GRANTED IN PART as to
the appendix attached to appellant’s reply brief. Accordingly, appellant’s reply brief
is STRICKEN. If appellant wishes to refile a reply brief, he must do so by July 18,
2016. Such reply brief may not attach or reference the documents contained in the
appendix to the stricken reply brief.

      The motion to strike is DENIED in all other respects.

                                   PER CURIAM